Case 6:19-cv-02237-RBD-LRH Document 38 Filed 10/21/20 Page 1 of 3 PageID 306




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


   UNITED STATES OF AMERICA
   and STATE OF FLORIDA ex rel.
   OMNI HEALTHCARE, INC.,

          Plaintiffs-Relator,

   v.                                            Case No. 6:19-cv-2237-Orl-37LRH

   HEALTH FIRST, INC. and HEALTH
   FIRST MEDICAL GROUP, LLC,

         Defendants.
   _____________________________________/


                NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.04(d), I certify on behalf of the United

   States 1 that the instant action:




   1
     The United States remains the real party in interest in cases brought under
   the False Claims Act, 31 U.S.C. §§ 3729-3733, even when it declines to
   intervene. See United States ex rel. Walker v. R&F Props. Of Lake County, Inc., 433
   F.3d 1349, 1359 (11th Cir. 2005) (“‘The United States is the real party in
   interest in a qui tam action under the FCA even if it is not controlling the
   litigation.’”) (citations omitted).
Case 6:19-cv-02237-RBD-LRH Document 38 Filed 10/21/20 Page 2 of 3 PageID 307




   ____ IS related to pending or closed civil or criminal case previously filed in

         this Court, or any other Federal or State court, or administrative agency

         as indicated below:

   __x__ IS NOT related to any pending or closed civil or criminal case filed with

         this Court, or any other Federal or State court, or administrative

         agency.

         I further certify that I will serve a copy of this Notice of Pendency of

   Other Actions upon each party no later than fourteen days after appearance of

   the party.

   Dated: October 21, 2020

                                           Respectfully Submitted,
                                           MARIA CHAPA LOPEZ
                                           United States Attorney


                                    By:    /s/ Katherine M. Ho
                                           KATHERINE M. HO
                                           Assistant U.S. Attorney
                                           USA No. 070
                                           U.S. Attorney’s Office
                                           400 West Washington St., Suite 3100
                                           Orlando, FL 32801
                                           Tele. (407) 648-7500
                                           Fax (407) 648-7588
                                           Katherine.Ho@usdoj.gov




                                           2
Case 6:19-cv-02237-RBD-LRH Document 38 Filed 10/21/20 Page 3 of 3 PageID 308




                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 21, I electronically filed the

   foregoing document with the Clerk of the Court using the CM/ECF system,

   which will send notice of the filing to all CM/ECF participants.



                                          /s/ Katherine M. Ho__________
                                          Katherine M. Ho
                                          Assistant United States Attorney




                                         3
